Cite as: 581 U. S. ____ (2017)                  1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
     NORTH CAROLINA, ET AL. v. SANDRA LITTLE 

              COVINGTON, ET AL. 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
       THE MIDDLE DISTRICT OF NORTH CAROLINA
                 No. 16–1023. Decided June 5, 2017

  PER CURIAM.
  The North Carolina General Assembly redrew state
legislative districts in 2011 to account for population
changes revealed by the 2010 census. In May 2015, several
registered North Carolina voters (here called plaintiffs)
brought this action in the U. S. District Court for the
Middle District of North Carolina, alleging that 28 majority-
black districts in the new plan were unconstitutional
racial gerrymanders. The District Court ruled for the
plaintiffs in August 2016, holding that race was the pre-
dominant factor in the design of each challenged district,
and that in none was that use of race “supported by a
strong basis in evidence and narrowly tailored to comply
with [the Voting Rights Act].” 316 F. R. D. 117, 176
(MDNC 2016).* The court declined to require changes in
time for the then-impending November 2016 election, but
ordered the General Assembly to redraw the map before
North Carolina holds any future elections for that body.
See App. to Juris. Statement 148–149.
  Three weeks after the November 2016 election, the
District Court ordered additional relief. In addition to
setting a March 2017 deadline for the General Assembly’s
drawing of new districts, the court ordered that “[t]he
term of any legislator elected in 2016” from a district later
——————
  * By separate order, we have summarily affirmed the District Court’s
ruling on the merits of the plaintiffs’ racial-gerrymandering claims.
See No. 16–649, post, p. ___.
2             NORTH CAROLINA v. COVINGTON

                          Per Curiam

modified by that remedial plan “shall be shortened to one
year” (rather than the regular two). Id., at 203. Those
legislators would then be replaced by new ones, to be
chosen in court-ordered special elections in the fall of
2017. The legislators elected in those special elections,
too, were then to “serve a one year term.” Id., at 204.
Finally, in order to make this regime workable, the court
also suspended provisions of the North Carolina Constitu-
tion requiring prospective legislators to reside within a
district for one year before they may be elected to repre-
sent it. See id., at 203 (citing N. C. Const., Art. II, §§6–7).
To explain why these measures were warranted, the court
stated: “While special elections have costs, those costs pale
in comparison to the injury caused by allowing citizens to
continue to be represented by legislators elected pursuant
to a racial gerrymander.” App. to Juris. Statement 200.
   North Carolina appealed the District Court’s remedial
order to this Court, and we granted a stay pending appeal.
See 580 U. S. ___ (2017). The State now contends that
“the remedial order should be vacated for the simple rea-
son that the district court failed to meaningfully weigh
any equitable considerations.” Juris. Statement 22. We
share that assessment and now vacate the order.
   Relief in redistricting cases is “‘fashioned in the light of
well-known principles of equity.’” Reynolds v. Sims, 377
U. S. 533, 585 (1964). A district court therefore must
undertake an “equitable weighing process” to select a
fitting remedy for the legal violations it has identified,
NAACP v. Hampton County Election Comm’n, 470 U. S.
166, 183, n. 36 (1985), taking account of “‘what is neces-
sary, what is fair, and what is workable,’” New York v.
Cathedral Academy, 434 U. S. 125, 129 (1977). And in the
context of deciding whether to truncate existing legisla-
tors’ terms and order a special election, there is much for a
court to weigh. Although this Court has never addressed
whether or when a special election may be a proper remedy
                  Cite as: 581 U. S. ____ (2017)            3

                           Per Curiam

for a racial gerrymander, obvious considerations include
the severity and nature of the particular constitutional
violation, the extent of the likely disruption to the ordi-
nary processes of governance if early elections are im-
posed, and the need to act with proper judicial restraint
when intruding on state sovereignty. We do not suggest
anything about the relative weight of these factors (or
others), but they are among the matters a court would
generally be expected to consider in its “balancing of the
individual and collective interests” at stake. Swann v.
Charlotte-Mecklenburg Bd. of Ed., 402 U. S. 1, 16 (1971).
  Rather than undertaking such an analysis in this case,
the District Court addressed the balance of equities in
only the most cursory fashion. As noted above, the court
simply announced that “[w]hile special elections have
costs,” those unspecified costs “pale in comparison” to the
prospect that citizens will be “represented by legislators
elected pursuant to a racial gerrymander.” App. to Juris.
Statement 200. That minimal reasoning would appear to
justify a special election in every racial-gerrymandering
case—a result clearly at odds with our demand for careful
case-specific analysis. For that reason, we cannot have
confidence that the court adequately grappled with the
interests on both sides of the remedial question before us.
And because the District Court’s discretion “was barely
exercised here,” its order provides no meaningful basis for
even deferential review. Winter v. Natural Resources
Defense Council, Inc., 555 U. S. 7, 27 (2008).
  For these reasons, we vacate the District Court’s reme-
dial order and remand the case for further proceedings
consistent with this opinion.
                                             It is so ordered.